TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00484-CV




In re Raul Pacheco and Israel Pacheco, as Guardian of the Estate of Raul Pacheco





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
M E M O R A N D U M   O P I N I O N
                        
                        The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).
 




                                                                        ___________________________________________
                                                                        Diane M. Henson, Justice
Before Chief Justice Law, Justices Pemberton and Henson
Filed:   August 15, 2008